Citation Nr: 0729143	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for abdominal pain, poor 
blood circulation, and right testis atrophy subsequent to 
hernia surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1974 and from May 1975 to August 1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for abdominal pain and poor blood 
circulation subsequent to hernia surgery and for a right 
testis disability. 

After review of the medical evidence of record, the Board 
recharacterized the issues on appeal as service connection 
for the residuals of a right inguinal herniorrhaphy because 
the veteran's symptoms arose and were the result of injury 
and surgery to a single system and area of the body.  

The veteran testified before the Board sitting at the RO in 
February 2007.  A transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran underwent a right herniorrhaphy in 1967, and an 
examiner noted a surgical scar in the right inguinal area at 
the time of entry into service.  The veteran contends that 
his current abdominal pain and right testicle atrophy is a 
result of right hernia repair surgery at a field hospital in 
Korea following a groin injury during training in 1974.  

In March 2006, a VA examiner reviewed the claims file and 
noted the veteran's reports of prolonged post-operative groin 
pain and the recurrence of chronic pain in the 1980s.  He 
noted the veteran's reports of testing in the 1990s that 
showed a reduction in blood flow to the right testis; 
however, the examiner also noted that there were no clinical 
records of the tests and no record of outpatient treatment 
for the chronic pain prior to his examination.  The examiner 
stated that it was less likely than not that the current 
groin pain was related to a right herniorrhaphy in the 1970s. 

In October 2006, a VA medical provider noted the veteran's 
reports of a right hernia repair in 1974 and that a recent 
ultrasound test showed decreased blood flow to the right 
testis with central hypoechoic changes that could be due to 
lack of perfusiona or a possible malignancy.  The veteran was 
advised that the surgical removal of the right testis was an 
option but could result in the removal of a healthy organ.  
In February 2007, after a period of observation, the same 
examiner noted continued pain but no change in the appearance 
of the right testis which was located high in the scrotum and 
tender but with no palpable masses.  The examiner stated that 
the veteran had right testicular pain / atrophy and probable 
infarction after the herniorrhaphy.  

As there is no clear diagnosis of a current disability and 
conflicting opinions on the relationship of the veteran's 
symptoms to surgical procedures prior to and during service, 
an additional medical opinion is necessary to decide the 
claim.   

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Columbia.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
March 21, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical 
records pertaining to the veteran that 
are dated from March 21, 2007, to the 
present.  Also attempt to obtain any 
other evidence that is identified as 
relevant by the veteran during the 
course of the remand.

2.  Schedule the veteran for an 
examination of his genitourinary system 
by an appropriately qualified VA 
examiner.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
lower abdominal and groin pain, reduced 
scrotal blood circulation, and right 
testis atrophy.  All diagnoses and the 
etiology of any condition(s) found should 
be set forth in the report.  Request that 
the examiner also provide an opinion 
whether any disability is at least as 
likely as not (50 percent or greater 
possibility) related to a right 
herniorraphy prior to service, in 
service, or any other aspect of service.  

3.  Then, readjudicate the claim for 
service connection for abdominal pain, 
poor circulation, and right testis 
atrophy.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

